Black, C.
— This cause was dismissed by the court below upon the motion of the defendant, the appellee,' and,this action of the court is the only matter presented by the assignment of errors.
The record does not purport to show the ground of hhe motion to dismiss by bill of exceptions or otherwise than by the clerk’s entry. Therefore, the judgment should be affirmed.' Robeson v. Martin, ante, p. 420, and authorities there cited.
Per Curiam. — It is ordered, upon the foregoing opinion, that the judgment be affirmed, at appellant’s costs.